Citation Nr: 0030507	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-03 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.
 
The veteran withdrew his request for an RO hearing during his 
testimony before the undersigned in September 2000.

In October 2000, the veteran, through his representative, 
submitted additional evidence with a waiver of RO 
consideration in accordance with 38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  In the last unappealed decision, dated in August 1986, 
the RO denied the veteran's claim of entitlement to service 
connection for a low back disability. 

2.  The evidence received since the RO's August 1986 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1986 RO decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The evidence received since the August 1986 RO decision 
is new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a decision of March 1972, the RO originally denied the 
veteran's claim of entitlement to service connection for a 
low back disability on the basis that it was not shown to be 
of service onset and disability of the low back was first 
demonstrated many years after service.  The veteran was 
notified thereof by letter dated later that month and did not 
file an appeal.  Accordingly, that decision is final.  

In August 1986, the RO subsequently denied the veteran's 
claim to reopen based on the submission of new and material 
evidence.  He was notified of the denial, and he did not 
appeal that decision. 

In July 1997, the veteran submitted a claim to reopen.  In 
February 1998, the RO denied the veteran's claim based on a 
finding that the evidence submitted since the last final 
decision was not new and material.  The veteran timely 
appealed this decision.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a claim reopened under 38 U.S.C.A. 


§ 5108.  If new and material evidence has been presented, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that its duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled. 

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim, and finds it 
to be new and material and thus sufficient to reopen because 
it includes two medical opinions by two different private 
physicians (dated October 1997 and October 2000) linking the 
veteran's current low back disability to an injury in 
service.  In other words, these two opinions are material 
because they similarly state that the veteran's current 
arthritis of the low back is related to a football injury 
sustained during service.  Therefore, the claim is reopened.

The Board received additional evidence from the veteran in 
November 2000.  Specifically, it is a letter from a former 
employer of the veteran, a statement from a friend, a 
registered nurse, and a copy of an orthopedic consultation 
report and medical statement.  The Board notes that the 
veteran's representative waived consideration by the agency 
of original jurisdiction for the material.  38 C.F.R. 
§ 20.1304(c) (1999).  Therefore, the Board has considered 
this additional evidence.  

In light of the foregoing new and material evidence, however, 
the Board finds that further analysis of the remaining 
evidence received after the August 1986 RO decision would be 
redundant.







ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for low back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In light of the foregoing findings, the Board believes that 
this case warrants VA review and examination.  Therefore, 
this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
since service.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified that 
have not been previously secured.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  Following his/her review of 
the claims file and examination, the 
examining physician must offer an opinion 
whether it is at least as 


likely as not that any diagnosed low back 
disability is related to service.  A 
complete written rationale for any 
opinion expressed must be provided.  If 
the examiner disagrees with the opinions 
offered by the veteran's private 
physicians dated October 1997 and October 
2000, a detailed explanation for the 
reason why must be provided.  The report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND. If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


